THE THIRTEENTH COURT OF APPEALS

                                   13-18-00049-CR


                               Randall Todd Townsend
                                         v.
                                 The State of Texas


                                  On Appeal from the
                    220th District Court of Hamilton County, Texas
                              Trial Cause No. CR08334


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered in

part and affirmed in part as modified.    The Court orders the trial court’s judgment

REVERSED AND RENDERED IN PART and AFFIRMED AS MODIFIED IN PART in

accordance with its opinion.

      We further order this decision certified below for observance.

November 21, 2019